


115 HRES 1071 EH: Recognizing that allowing illegal immigrants the right to vote devalues the franchise and diminishes the voting power of United States citizens.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 1071
In the House of Representatives, U. S.,

September 26, 2018

RESOLUTION
Recognizing that allowing illegal immigrants the right to vote devalues the franchise and diminishes the voting power of United States citizens.
 
 
Whereas voting is fundamental to a functioning democracy;  Whereas the Constitution prohibits discrimination in voting based on race, sex, poll taxes, and age; 
Whereas it is of paramount importance that the United States maintains the legitimacy of its elections and protects them from interference, including interference from foreign threats and illegal voting;  Whereas the city of San Francisco, California, is allowing non-citizens, including illegal immigrants, to register to vote in school board elections; and 
Whereas Federal law prohibits non-citizens from voting in elections for Federal office: Now, therefore, be it  That the House of Representatives recognizes that allowing illegal immigrants the right to vote devalues the franchise and diminishes the voting power of United States citizens. 

Karen L. Haas,Clerk.
